op inión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Rebollo López.

Introducción

“[E]l arte del Derecho es polifónico y que, por tanto, aplicar al Derecho solamente la lógica monódica hecha para el matemá-tico es como interpretar una sinfonía con un solo instrumento.” M. Villey, citado en G. Rodríguez Mourullo, Aplicación judicial del Derecho y lógica de la argumentación jurídica, Madrid, Ed. Civitas, 1988, pág. 69.
En estricta juridicidad y conciencia, varias razones nos impiden suscribir la opinión del Tribunal. Primero, se apuntala en una apreciación fáctica inverosímil, resultado del testimonio no creíble del demandante Andrés Aponte Rivera, quien desde el inicio del trámite judicial incurrió en inexplicables evasivas, múltiples contradicciones y se-rias mentiras. Segundo, es un dato no contradicho —reco-nocido incluso por el tribunal sentenciador y este Foro— que la batería Sears, Diehard (modelo 4301), fue bien cons-truida y “no tenía defectos de manufactura que motivaran la explosión”. (Enfasis suplido.) Sentencia parcial de 1ro de julio de 1992, pág. 3. Tercero, fue instalada correctamente el 17 de agosto de 1985 por Sears Roebuck de Puerto Rico (en adelante Sears) en el vehículo de Aponte Rivera, des-pués de revisarse y verificarse que los componentes del sis-tema eléctrico (regulador de voltaje, alternador, arranque del motor {starter), cables de la batería y correa del alter-nador) funcionaban adecuadamente. Durante casi tres (3) años —hasta que sucedió la explosión debido a la negligen-cia de su dueño Aponte Rivera— funcionó en perfectas condiciones. Cuarto, el accidente ocurrió exclusivamente por la negligencia crasa de Aponte Rivera, quien conocía por experiencia el carácter inherentemente peligroso ex-*853plosivo de la batería y, contra las advertencias e instruccio-nes expresas en el idioma inglés (que conocía), intervino con ella indebida y negligentemente. Quinto, las adverten-cias principales en el idioma inglés destacadas prominen-temente en la batería fueron más que suficientes, por tra-tarse de palabras familiares y en uso por décadas en la economía y el entorno puertorriqueño, tales como “Danger-Explosive; Acid-Poison; Caution”. Sexto, el Tribunal im-pone “responsabilidad absoluta” a Sears al concluir que se “requiere que las advertencias e instrucciones provistas por el fabricante de un producto trasciendan las barreras de lenguaje” (Opinión del Tribunal, pág. 842) y confirma implícitamente el criterio del tribunal de instancia de que aplica la Ley Núm. 233 de 23 de julio de 1974, conocida como Ley de Sustancias Peligrosas de Puerto Rico, 24 L.P.R.A. see. 2701 et seq. Séptimo, jamás ningún estudio realizado ha impuesto obligación de advertir específica-mente sobre el posible “peligro de mover los conectores de los polos de la batería, justo antes de intentar encender el vehículo”. Tampoco en cuanto a la distancia prudente a mantenerse. Opinión del Tribunal, pág. 846. Y octavo, al presente existen en el mercado y las tiendas del país, y además en las carreteras, en uso vehicular, cientos de miles de baterías que sólo contienen en el idioma inglés las ad-vertencias precautorias similares a las del caso de autos, según requeridas por la industria manufacturera. Como imperativo de la decisión de hoy, todas estas baterías, de un plumazo judicial, son defectuosas y sus fabricantes respon-sables de manera absoluta por cualquier explosión que ocu-rra debido al mal uso de su dueño.
H-1 1-H

Alegaciones; falsedades y verdades

En su demanda original, como única causa de acción, Aponte Rivera alegó que sus daños fueron causados por “un defecto en la manufactura de la batería”. Especificó que *854explotó por Sears “distribuir y poner en el mercado una batería defectuosa y en condiciones que la hicieron estallar en el momento del accidente sin que mediara ningún tipo de intervención negligente [de su] parte”, y que la batería fue “construida negligentemente”. (Enfasis suplido.) De-manda, pág. 2. Sears contestó, negando toda responsabili-dad, y adujo que Aponte Rivera fue negligente.
Subsiguientemente, como parte del descubrimiento de prueba, Sears le tomó a Aponte Rivera una deposición. En ésta declaró enfáticamente que antes del accidente levantó el bonete y pidió a su esposa que pasara al lado del conductor para intentar “prender” el carro; que se puso a “che-quear” el motor “solamente mirándolo”; que se situó frente al carro, “al lado contrario de la batería”; que no metió la cara dentro del bonete; que “no tocó nada allf. Declaró:
P. Le pregunto si en esa inspección visual se detuvo usted a mirar si había algo con la batería.
R. Sí, yo chequié [sic], miré la batería también, todo estaba en orden.
P. ¿Tenía las tapas puestas ?
R. Tenía tapas puestas y todo.
P. ¿No vio ningún cable suelto?
R. Ningún cable de ninguno.
P. ¿Usted no meneó los cables de donde está el polo de la batería, ni nada de eso?
R. No, señor.
P. ¿No hizo nada de eso, don Andrés?
R. No, señor. (Enfasis suplido.) Deposición del Sr. Andrés Aponte, pág. 74.
Demás está decir que estas contestaciones (no tocó ni hizo nada y visualmente todo estaba normal) “coinciden” perfectamente con sus alegaciones en la demanda original de que la batería explotó por estar defectuosamente construida. Dos (2) meses después enmendó la demanda, esta vez para alegar que la batería era un “producto inhe-rentemente peligroso”, pues los avisos de peligro que tenía escritos estaban “en un idioma extranjero” y eran insufi-cientes e inefectivos, lo cual “constituya] en sí mismo un defecto del producto”.
En abierta contradicción a sus alegaciones originales y *855versión bajo juramento, la prueba demostró que Aponte Rivera intervino y movió los cables que conectan los polos de la batería. Conociendo por experiencia la peligrosidad in-herente explosiva de la batería, imprudentemente le quitó las tapas para verificar el contenido del líquido ácido y no las volvió a colocar. Como consecuencia, al instruir a su esposa de que encendiera el auto, la emanación de los gases causó la explosión(1)
Ante estas realidades, es totalmente injusta la errada opinión mayoritaria que impone a Sears responsabilidad absoluta por una supuesta falta de especificidad en las ad-vertencias; más aún es jurídicamente errónea la conclusión de que la omisión de una advertencia específica fue la “cau-sa adecuada” de la explosión. Profundicemos.
En su deposición, Aponte Rivera admitió que sabía del “peligro que acarreaba [su] actuación el día del accidente”. Sabiéndolo, se descuidó y no se protegió ni tomó las mis-mas precauciones que adoptó para con su hijo, las cuales lo salvaron de sufrir daños, todo porque en ese momento “no cre[y]ó [ni] pensó en eso, que la batería fuera a botar chispa”. Apéndice, pág. 251. La causa adecuada de la ex-plosión no fue la falta de instrucciones en español o la su-puesta carencia de una especificidad sobre el mal uso de las tapas y de tal peligro. Repetimos, Aponte Rivera cono-cía todas esas circunstancias. Ante estas admisiones y la prueba tan contundente, cómo puede la mayoría afirmar que “no se presentó evidencia de que el demandante cono-*856ciera o debiera conocer de los riesgos específicos asociados al manejo de la batería”. Opinión del Tribunal, pág. 846.
Con todo respeto, incide la mayoría en una arbitrarie-dad al concluir que la ausencia de una advertencia especí-fica fue la causa adecuada de la explosión. Por el contrario, las admisiones de Aponte Rivera demuestran que tenía co-nocimiento sobre los peligros resultantes del manejo de una batería, en particular que la manipulación de los cables y terminales provoca chispas, y que éstas, al entrar en contacto con gases en el ambiente pueden causar una explosión. Sabía o debía saber que la batería produce gases explosivos. Además, entendía satisfactoriamente el idioma inglés por razón de su educación, trabajo y experiencia. Veamos.
Al ocurrir los hechos en 1988, Aponte Rivera tenía cua-renta y tres (43) años. Era graduado de Escuela Superior y fungía como Inspector de Salud Ambiental del Depanta-mento de Salud, donde empezó a trabajar en 1966. Como tal, participó en un programa para el exterminio del mosquito Aedes Aegypti, regando el insecticida conocido como Malathion, veneno poderosísimo capaz de matar seres humanos. Aponte Rivera admitió que conocía la peligrosi-dad de dicho producto, tanto en su forma líquida como en gases. Recibió un entrenamiento específico para desempe-ñarse en salud ambiental que, por voz propia, incluía todo lo que afectara la salud en general y el ambiente, incluso la contaminación por químicos. Como inspector de salud am-biental efectuaba inspecciones en todas las instalaciones o facilidades que afectan la salud pública, tales como fábri-cas, alimentos, restaurantes, residencias o solares. Apén-dice, págs. 84, 139, 212-219 y 130.
Se especializó en la inspección de fábricas y almacenes de alimentos. Durante diecinueve (19) años inspeccionó distintas industrias y plantas de producción de alimentos. Por siete (7) años hizo lo propio en la National Packaging, en Ponce, acompañado del Jefe de la planta, quien era norteamericano. Apéndice, págs. 132 y 203-207.
*857Aceptó que conocía la peligrosidad de la batería en fun-ción del uso que podía darle. Sabía específicamente que la manipulación de los cables en sus polos provoca que boten chispas; los había visto botar chispas en otras circun-stancias. Conocía, por experiencia propia, que cuando se “jumpean” los carros se colocan cables en los polos y botan chispas. Indicó, precisamente, que cuando las baterías ha-cen chispas esto hace pensar que la batería es, en efecto, peligrosa. Apéndice, págs. 206-209. También, por su expe-riencia, conocía que las chispas podían incendiar los gases de la gasolina en un automóvil y ésta era otra razón adi-cional para pensar que las baterías en un automóvil pue-den ser peligrosas cuando se manipulan. Apéndice, pág. 211.
Su experiencia de más de veinte (20) años como conductor, dueño y usuario de un automóvil es la razón por la cual aprendió los detalles sobre la peligrosidad de una batería, según antes descritos. Apéndice, pág. 226.
Después de todas estas admisiones, para avalar su en-mienda a la demanda, Aponte Rivera alegó no tener cono-cimiento del idioma inglés. No es creíble. Contrario a ello admitió conocer el significado de la palabra “explosive” desde hacía años; también lo que quería decir voltage regulator, alternator, starter y battery cables. Apéndice, págs. 243-245. Sabía que algo “explosivo” es peligroso y hay que tener mucho cuidado. Apéndice, págs. 230 y 232-233.
Increíblemente dijo que no había visto la palabra “DANGER” prominentemente impresa en las tapas de la batería. Declaró que esa palabra en la batería no le llamó la aten-ción en lo absoluto. Apéndice, pág. 231. En la parte superior de la batería (en las tapas) también están impresas dichas palabras, DANGER y EXPLOSIVE como parte de las advertencias ofrecidas por el manufacturero. Además, esa información está contenida en la literatura que le fue provista por Sears con la venta.
El documento de garantía de la batería que se le entregó contiene las advertencias siguientes:
*858WARNING
Keep out of reach of children! Always shield eyes when working near batteries. Know and follow safe handling procedures or obtain professional help.
POISON
Causes Severe Burns. Contains sulfuric acid. Avoid contact with skin, eyes or clothing.
Antidote: External —Flush immediately with water.
Eyes —-Flush with water for 15 minutes and get prompt medical attention.
Internal —Drink large amounts of water or milk. Follow with egg or vegetable oil. Call physician immediately.
DANGER
Explosive — Can Cause Blindness or Other Severe Injury. Batteries produce explosive gases. Keep sparks, flame, cigarettes away. Ventilate when charging or using in enclosed space. Always shield eyes when working near batteries. Apéndice, págs. 28-29.
Aponte Rivera no leyó los documentos suministrados por Sears con estas advertencias. Apéndice, pág. 233. A pe-sar de que sus hijos y su esposa entienden el idioma inglés, no les pidió que le explicaran su contenido. Tampoco le prestó atención a lo allí expresado, ni siquiera intentó leerlo, no obstante contener en letras más grandes la pala-bra EXPLOSIVE. Apéndice, págs. 111; 233-234 y 241-242.
Es increíble que con cuarto año de escuela superior, li-cencia de conducir por más de veinte (20) años, entrena-miento por seis (6) meses sobre el uso y manejo del pode-roso veneno Malathion, más de seis (6) años manejando dicho veneno, y sobre diez (10) años de experiencia como inspector de salud, pretenda que le creamos que desconocía lo que la palabra danger quiere decir. Menos credibilidad merece que siendo conductor y habiendo residido siempre aquí, nunca haya visto esa palabra en letreros en la carre-tera u otros sitios (Apéndice, págs. 230-231); finalmente, es “curioso” que tal terminología en la batería no le lla-mara la atención.
Sin embargo, Aponte Rivera admitió saber lo que signi-ficaba explosive. Las palabras “gases” y “produce” son lo *859mismo en inglés que en español; además, aceptó saber que battery es batería. La batería Sears advertía:
“DANGER — EXPLOSIVE
CAN CAUSE BLINDNESS OR SEVERE INJURY. PROTECT EYES. SPARKS, FLAMES, CIGARETTE CAN CAUSE EXPLOSION: TOOLS AND CABLE CLAMPS CAN CAUSE SPARKS. DO NOT USE WITHOUT INSTRUCTIONS. KEEP VENT CAPS TIGHT AND LEVEL.
ACID — POISON
CAUSES SEVERE BURNS. CONTAINS SULFURIC ACID. IN EVENT OF CONTACT FLUSH WITH WATER AND SEE A DOCTOR. KEEP OUT OF REACH OF CHILDREN.” (Énfasis suplido.) Sentencia parcial, pág. 2.
Las palabras “DANGER — EXPLOSIVE” y “ACID — POISON” estaban escritas en letras anchas, muy visibles y más grandes que las demás palabras, midiendo éstas alre-dedor de 1/4 de pulgada. Estas advertencias cubrían todo el espacio contenido en cada una de las tapas; no sobraba espacio en la parte superior de la batería para incluir ad-vertencias adicionales.

Al requerirle a Sears una advertencia distinta (más es-pecífica) sobre el manejo de las tapas y los polos, se abroga este Tribunal una función que pertenece a los expertos de la industria; se trata de una exigencia que ni siquiera existe a nivel nacional federal.

Lo que nos recuerda que la “indicación de cada adver-tencia adicional diluye el impacto de cada otra advertencia. Dado al corto margen de atención, cada advertencia ex-cluye una de la otra; se pierden en las letras pequeñas (fine print). Si cada riesgo previsible debe incluirse, la lista final sería tan extensa que llenaría un volumen”. (Traducción nuestra.) Cotton v. Buckeye Gas Products Co., 840 F.2d 935 (Cir. D.C. 1988).

El mismo Exhibit 8(D)de Aponte Rivera, unido al final de esta disidencia, ilustra dramática y satisfactoriamente estas advertencias, su conspicuidad y pone de manifiesto su falta de credibilidad.

*860La suficiencia y adecuacidad de estas advertencias es evidente. La propia opinión mayoritaria así lo reconoce, al afirmar que en la batería se “advertían en términos gene-rales del peligro inherente del producto; ofrecían instruc-ciones sobre el procedimiento para cargar la batería; acon-sejaban al usuario leer el manual de instrucciones o buscar ayuda técnica en relación con cómo cargarla en determina-das circunstancias; instruían sobre mantener las tapas de la batería selladas, y ofrecían instrucciones sobre el trata-miento de primeros auxilios en caso de una lesión”. Opi-nión del Tribunal, pág. 846. No cabe duda alguna que dichas advertencias cumplían con las directrices provistas por la Ley federal de Sustancias Peligrosas (Federal Hazardous Substances Act, 15 U.S.C. sec. 1261 et seq.), la cual impone la obligación de colocar avisos e instrucciones sobre los peligros y el manejo de productos que contienen sustan-cias peligrosas.
HH HH HH
Aparte de lo expuesto, notamos que la ilustrada sala de instancia impuso una responsabilidad absoluta a Sears al concluir que en virtud de “la Ley de Sustancias Peligrosas [de Puerto Rico], Núm. 233, (24 L.P.R.A. see. 2701, et seq.) las advertencias sobre el manejo de la batería tenía que estar ‘escrita en español en tipo conspicuo, prominente, legible y que contraste por su diseño, colocación o color con el resto del material impreso en la etiqueta’
Se trata de una lectura fragmentada y equivocada del artículo transcrito, que agrava a posteriori —injusta e irra-zonablemente— la obligación estatutaria del demandado Sears de brindar unas advertencias. El efecto práctico de esa decisión es imponerle, sin excepciones, responsabilidad a Sears y a todo otro fabricante, mediante unos requisitos adicionales vía jurisprudencia no dispuestos por la Asam-blea Legislativa. Elaboremos.
Es un error sostener que la Ley de Sustancias Peligro-sas de Puerto Rico requiere que “cualquier información” *861esté en español. El único mandato legislativo sobre el idioma es de carácter limitado, específicamente con refe-rencia, a cualquier información contenida en la etiqueta sobre “[^Instrucciones para el manejo y almacenamiento de aquellos paquetes que requieren cuidado especial en rela-ción con su manejo y almacenamiento”.(2) (Enfasis suplido.) 24 L.P.R.A. sec. 2702(o)(l)(I). En este caso, la batería de Sears no estaba en su paquete original, tampoco almace-nada, y menos en “manejo” traslado; sino instalada y en funcionamiento casi tres (3) años antes.
En el contexto de este caso, fue un error de instancia conceptualizar y equiparar la palabra “manejo” con toda acción, intervención o manipulación de una batería, sobre todo cuando ya está instalada en un vehículo. Al examinar integralmente el texto del subpárrafo 1 de la citada Ley Núm. 233 (24 L.P.R.A. sec. 2702(o)(l)(I)), único que manda que la información esté en español — notamos las palabras “manejo y almacenamiento” unidas por la conjunción “y”. Al explorar el resto del texto, vemos que habla de “paquetes que requieran cuidado especial”. (Enfasis suplido.) Id. Es claro que el contexto en que nos ubica dicha disposición-es el de un producto empaquetado; condición que dista mucho de ser una batería instalada. Corrobora esta interpretación la definición de envase inmediato de la referida Ley Núm. 233 cuyo “término no incluye los forros exteriores de los paquetes”. Aquí, “manejo” lógicamente se refiere al tras-lado o movimiento de paquetes especiales que regular-mente se hace, sea desde el embarque donde esté la mer-cancía hasta su almacén, o desde éste hasta la tienda.
Si examinamos el estatuto federal sobre la misma ma-teria —Hazardous Substances Act, supra— cuyas disposi-ciones Sears cumplió, notamos que en 15 U.S.C. see. 126l(p)( 1)(I) se dispone: “(I) instructions for handling and storage of packages which require special care in handling or storage.” Inmediatamente, el subpárrafo 2, expone: “on *862which any statements required under subparagraph (1) of this paragraph are located prominently and are in the English language in conspicuous and legible type in contrast by typography, layout, or color with other printed matter on the label.” (Énfasis suplido.) 15 U.S.C. sec. 1261(p)(2).
Mientras nuestra Ley Núm. 233, supra, únicamente exige en español lo contenido en la letra (I) del subpárrafo 1, esto es, lo pertinente al “manejo y almacenamiento de paquetes” especiales; en contraste, la federal requiere en el idioma inglés todo lo consignado en el subpárrafo 1, cuyo contenido es idéntico a nuestro subpárrafo 1, y entre cuyos incisos está el (I).
Esta diferencia es susceptible de dos (2) interpreta-ciones. Primero, con vista a que ambos estatutos son vir-tualmente idénticos, concluir que al redactarse nuestra Ley Núm. 233, supra, el Legislador cometió un error tipo-gráfico y su intención fue que toda instrucción o adverten-cia en la etiqueta fuera en español. Tendería a avalar este enfoque, que ni en su historial como tampoco en su exposi-ción de motivos surgen razones de que nuestra Asamblea Legislativa empleó una valoración distinta del modelo federal, requiriendo sólo que apareciera en español la infor-mación pertinente a “manejo y almacenamiento de paque-tes” especiales. Al amparo de esta conclusión, en justicia no podríamos imponer responsabilidad absoluta a Sears por incluir en el idioma inglés la información, pues estaríamos penalizándola por un error de la Asamblea Legislativa del cual no tuvo culpa alguna. Cualquier pronunciamiento nuestro en este sentido tendría, por imperativo, que ser prospectivo.
Y la segunda, resolver que no hubo el aludido error tipográfico y que la Asamblea Legislativa quiso que única-mente se expresara en español la información e instrucción sobre “manejo y almacenamiento de paquetes” especiales. En esta alternativa, no cabría hablar de responsabilidad absoluta de Sears, pues el accidente no ocurrió durante ese proceso, sino ya instalada. No podemos olvidar que en ca-sos de responsabilidad absoluta fundada en instrucciones y *863advertencias defectuosas hay que analizar, entre otros fac-tores, si ese defecto en las advertencias fue la causa ade-cuada de los daños. Aquí no fue así. El accidente no ocurrió durante el “manejo y almacenamiento de un paquete”, sino en un acto de intervención u operación de una batería ins-talada para lo cual nuestra ley no requiere instrucciones en español.
Bajo estas dos (2) posibles interpretaciones, sincera-mente no vemos cómo el tribunal de instancia pudo con-cluir que las instrucciones eran defectuosas. Es injusto ig-norar que Sears cumplió con la Ley Núm. 233, supra. El cuadro comparativo que vía apéndice unimos a este disenso ilustra esta afirmación. Dicha ley detalla la informa-ción que debe contener la batería y especifica la instrucción que ha de estar en español. En recta hermenéutica, si la Ley Núm. 233, supra, se encarga de particularizar qué debe estar en español, obviamente el resto puede estar en el idioma inglés. No podría ahora este Tribunal permitir al Estado ir contra sus propios actos, invocando casos y escri-tos jurídicos (Opinión del Tribunal, pág. 842 esc. 11) que propugnan que el fabricante haga un estudio de las carac-terísticas poblacionales para saber si debe incluir informa-ción en español. Buena o mala en su redacción, la Asam-blea Legislativa estableció el contenido de la información que debía incluirse en la etiqueta, así como el idioma que habría de redactarse.
Precisamente, la falta .de uniformidad y de control sobre la rotulación inspiró la Ley Núm. 233, supra. Además, con-firió al Secretario de Salud el poder para, entre otras cosas, reglamentar la rotulación. En nuestra búsqueda investiga-tiva no hemos encontrado reglamento alguno de dicho funcionario.
No sería justo, pues, considerar los requisitos de la Ley Núm. 233, supra, como mínimos y, no obstante haberlos cumplido el fabricante Sears, imponerle a posteriori res-ponsabilidad por no advertir sobre algún aspecto que, aun-que no previsto por el Legislador ni los expertos en la in-dustria, luego un tribunal consideró necesario.
*864IV

Predominio del idioma español

Nuestros pronunciamientos sobre la ausencia de res-ponsabilidad de Sears en las circunstancias específicas del caso no deben entenderse como ajenos a la situación lin-güística en el país. Es innegable el arraigo del idioma es-pañol y su predominio en la comunicación e interacción diaria ciudadana. Por herencia paterna judicial sabemos que “[e]s un hecho no sujeto a rectificaciones históricas que el vehículo de expresión, el idioma del pueblo puertorri-queño —parte integral de nuestro origen y nuestra cultura hispánica— ha sido y sigue siendo el idioma español”. Pueblo v. Tribunal Superior, 92 D.P.R. 596, 604 (1965).
Aún así, más allá del uso del español en los procesos judiciales, distintos esquemas legislativos en diferentes momentos y ámbitos —desde el aparato gubernamental hasta las relaciones comerciales— con mayor o menor én-fasis han buscado la coexistencia del idioma español e inglés. En lo concerniente a productos o artículos en el co-mercio, en cada pieza de ley, la Asamblea Legislativa ha efectuado un particular balance en virtud de los propósitos que la animan y ha conferido determinado peso a uno u otro lenguaje en sus distintos aspectos. No hay un criterio uniforme legislativo que nos permita señalar a priori qué aspectos en rótulos, etiquetas o instrucciones deben apare-cer en español o inglés. Afloran distintas directrices.(3)
*865Aunque favorecemos criterios uniformes en el idioma español, compete a la Asamblea Legislativa y al Secretario de Salud, no a este Tribunal, efectuar la valoración perti-nente, plasmarla en un estatuto o reglamento y delinear lo que son advertencias e instrucciones suficientes.
V

Ausencia de nexo causal entre el resultado dañoso y el de-ber de advertir

El Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141, exige en toda acción, bajo negligencia o de responsabilidad absoluta, establecer el nexo causal entre el daño sufrido y la conducta u omisión imputada al demandado. Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115 (1992); Soc. Gananciales v. G. Padín Co., Inc., 117 D.P.R. 94, 106 (1986); Mendoza v. Cervecería Corona, Inc., 97 D.P.R. 499, 512 (1969). En una reclamación contra el fabricante por falta de advertencia sobre los peligros de un producto, es imperativo establecer el nexo causal entre el incidente que da lugar a los daños y la ausencia de esa advertencia. Rivera et al. v. Superior Pkg., Inc. et al., supra. O sea, es menester establecer la relación entre la ausencia de adver-tencia —o su inadecuacidad— y el daño.
La mayoría descarta este principio al concluir que “re-sulta inmaterial” que Aponte Rivera no leyera las instrucciones. Opinión del Tribunal, pág. 846. Seguida-mente afirman que “[c]uando se incumple con el deber de informar adecuadamente, que el demandante no lea las advertencias o instrucciones no debe ser óbice para descar-tar la reclamación por daños”. Id. Este obrar judicial ma-yoritario transforma la responsabilidad absoluta en “res-ponsabilidad diabólica”. Trastoca el requisito de causa adecuada y, con ello, todo nuestro esquema de responsabi-lidad civil extracontractual.
En el contexto del caso de autos, advertir es avisar de un peligro del cual no se tiene conocimiento para habilitar a la *866persona a adoptar las medidas necesarias para protegerse. Si el peligro es obvio y generalmente conocido, nada se gana con la advertencia y ninguna es requerida. En recta lógica, la falta de advertencias o su inadecuacidad se torna fútil e inmaterial si el perjudicado conoce la peligrosidad del objeto y, como aquí, asume negligentemente el riesgo; en esa situación no se configura el nexo causal entre el daño sufrido y el deber de advertir.
Aparte de la batería, sabido es que un vehículo de motor contiene innumerables piezas inherentemente peligrosas y, además, que su funcionamiento necesita de varios líquidos caracterizables como inflamables o dañinos a la salud. Un automóvil siempre exige gasolina o diesel en su tanque, combustibles volátiles capaces de producir una explosión por descuido o mal uso. El sistema de enfriamiento re-quiere un radiador lleno de agua o del líquido coolant que alcanza altas temperaturas. Abrir dicho radiador conlleva adoptar medidas precautorias especiales para evitar que el agua en ebullición o en forma de vapor cause quemaduras. Además, las superficies de los motores, radiadores y demás piezas generan calor suficiente como para causar graves quemaduras si hay contacto con la piel humana. Los moto-res utilizan abanicos y múltiples correas que requieren precauciones especiales. Todas estas circunstancias, de or-dinario, son de conocimiento común. Y, claro está —con o sin advertencias en inglés o español— la mala utilización por el dueño o conductor de un vehículo no genera respon-sabilidad del fabricante del automóvil, del líquido o de la pieza.
VI

Conclusiones

En este caso, no existe controversia alguna de que la batería fue bien construida, instalada y no estaba defectuosa. Únicamente la negligencia del demandante Aponte Rivera generó sus daños. Asumió voluntariamente *867un riesgo conocido. No hay responsabilidad absoluta del fabricante Sears por falta o inadecuacidad de advertencias, pues incluyó la información requerida tanto por la ley federal como la referida Ley Núm. 233. Nuestro estatuto no le vedaba hacerlo en inglés, pues éste particulariza y limita la información que debe aparecer en español (sólo refe-rente a “manejo y almacenamiento de paquetes” espe-ciales).

Independientemente de si procedía o no una instrucción en español, contrario a la lógica mayoritaria, la causa ade-cuada de los daños no fue esa omisión en las advertencias o su inadecuacidad, sino la actuación negligente del deman-dante Aponte Rivera. Conocía el idioma inglés de manera suficiente. Su versión de los hechos no es creíble.

Preocupa la interpretación mayoritaria forzada que trasciende este inaudito caso. Su decisión de imponer res-ponsabilidad absoluta a Sears se extiende potencialmente sobre más de millón y medio (1,500,000) de automóviles(4) que transitan por las vías públicas y, además, numerosas embarcaciones(5) las cuales utilizan baterías.
El dictamen mayoritario significa que si cualesquiera de las cientos de miles baterías bien construidas e instaladas en esos automóviles y embarcaciones —que lleven impre-sas similares advertencias en inglés, “judicialmente hoy consideradas deficientes”— explotan luego de uno, dos, tres o cuatro (1, 2, 3 ó 4) años de uso, habrá responsabili-dad absoluta del fabricante. Para quedar liberados de esa responsabilidad, Sears y los otros fabricantes de tales ba-terías tendrán que acudir prontamente a las tiendas donde el producto está distribuido, mejorar las instrucciones y advertencias sobre el manejo de las tapas y los polos e im-primirlas todas en español. Incluso tendrán que hacer la *868monumental tarea de un llamado (recall) para adherir esas instrucciones en español en los cientos de miles de vehículos y embarcaciones en uso.
“[E]s más fácil ser generoso que ser justo, pero nuestro sentido del deber nos impide tomar el camino más fácil si éste está reñido con la justicia.” Silva v. Comisión Industrial, 91 D.P.R. 891, 904 (1965). Con todo respeto, la deci-sión mayoritaria al darle entero crédito a la versión del demandante Aponte Rivera e imponerle responsabilidad absoluta a Sears pasará a la historia como un gran acto de “ingenuidad judicial”.
APÉNDICE
CUADRO COMPARATIVO
La Columna derecha contiene el texto fiel y exacto del Art. 2(o)(l)(a)-(i) de la Ley Núm. 233 de 23 de julio de 1974, en español e inglés, según aprobada por la Asamblea Le-gislativa, 1974 Leyes de Puerto Rico (Parte 2) 227, 231-232 y 1972 Laws of Puerto Rico (Part 2) 207, 211-212, respectivamente.
*869[[Image here]]
*870[[Image here]]
*871[[Image here]]

 El perito de Sears Roebuck de Puerto Rico (en adelante Sears) —John De-vitt— a quien el tribunal de instancia le dio total y entero crédito, expuso, como otra posible explicación, que las tapas en evidencia mostraban un daño previo, no produ-cido por la explosión y que el gas escapó por éstas. En particular, atestó que el arrestor de llama (flame arrestor) —sistema de seguridad que permite que la batería libere la presión de los gases que produce sin permitir la entrada de ninguna fuente de ignición— estaba deformado por el calor y, por lo tanto, no funcionó de forma adecuada. Esa deformación no era de fábrica, sino que provino de alguien, durante su uso, como haberla puesto sobre una superficie extremadamente caliente.

Reiteró que la batería había sido bien construida y que el daño a las tapas no vino de su manufactura, sino que fue causado en algún momento durante los tres (3) años anteriores en que Aponte Rivera la tuvo y usó.

Obviamente, según esta explicación alterna, tampoco habría ninguna responsa-bilidad de Sears.


 La versión en el idioma inglés dispone: “(i) instructions for the handling and warehousing of those packages requiring special care.” (Énfasis suplido.)


 La Ley de Alimentos Comerciales para Animales Domésticos de Puerto Rico, Ley Núm. 1X0 de 28 de junio de 1962 (5 L.P.R.A. see. 654 et seq.), dispone, en lo pertinente, en su Art. 4 que todo alimento comercial a ser distribuido en Puerto Rico tendrá un marbete o rótulo que contenga la información “impresa en español o en inglés; Disponiéndose, que la información requerida ... deberá aparecer siempre en español, y optativamente, también en inglés o en cualquier otro idioma que desee el fabricante. La información requerida [en el apartado (4)] deberá aparecer también en español”. (Énfasis suplido.) 5 L.P.R.A. see. 557.
Y, finalmente, la Ley de Plaguicidas de Puerto Rico, Ley Núm. 49 de 10 de junio de 1952 (5 L.P.R.A. sec. 1001 et seq.), luego de esbozar en su artículo 2 un catálogo de supuestos para considerar “falsamente rotulado” un plaguicida, confiere al Secreta-rio de Agricultura, entre otros, el poder de “exigir el uso de los idiomas español e inglés, en los marbetes y en la rotulación de los plaguicidas y dispositivos”. (Énfasis suplido.) 5 L.P.R.A. sec. 1005(c).


 El Departamento de Transportación y Obras Públicas estima que en nues-tras carreteras transitan aproximadamente un millón ochocientos ochenta y ocho mil (1,888,000) vehículos.


6) Según cifras extraoficiales del Departamento de Recursos Naturales, hay aproximadamente veintitrés mil (23,000) embarcaciones activas, que se desglosan en cerca de diecinueve mil (19,000) de placer y cuatro mil (4,000) de pesca. Estas em-barcaciones, junto a las inactivas, suman alrededor de treinta y cinco mil (35,000).